Hoi.t, Judge,
delivered tlie following opinion:
Tlie motion, and affidavit in support thereof, to set aside the order taking the bill pro confesso, filed in the clerk’s office herein on October 1st, 1902, and the plea then tendered, are now noted of record.
The bill was filed June 26th, 1902, and a plea was then also filed. It was not due, however, until August, 1902, rule day. The plea was defective for the want of certificate of counsel *241that it was well founded in law, and in not being supported by the affidavit of the defendant that it was not interposed for delay, and was true in point of fact. The opposing counsel, therefore, had the right to disregard it, and proceed as if no plea had been filed. An order taking the bill pro confesso was, therefore, entered as a matter of course, on September 1st, 1902.
The plea tendered is similar to the former one in matter, and the proper certificate and affidavit are attached to it. Nothing could have been done in the case between the filing of the defective plea and October 1st, 1902, owing to the absence of the judge; and upon consideration of the affidavit, the order nisi taking the bill pro confesso is set aside, the plea tendered October 1st, 1902, is allowed to be filed, and the case is to proceed, treating the plea as to future steps in the case as if filed on this day.